              Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 1 of 14




 1   Steve W. Berman
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Ave, Suite 2000
     Seattle, WA 98101
 3   T: (206) 623-7292
     F: (206) 623-0594
 4   Email: steve@hbsslaw.com

 5   Christopher R. Pitoun (SBN 290235)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   301 N. Lake Ave., Suite 920
     Pasadena, CA 91101
 7   Telephone: (213) 330-7150
     Facsmile: (213) 330-7152
 8   Email: Christopherp@hbsslaw.com

 9   (Additional Counsel Listed on Signature Page)

10   Counsel for Proposed Intervenors
     John Galvan and Patrick Thomas
11
                              UNITED STATES DISTRICT COURT FOR
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                          OAKLAND DIVISION
14
     COLIN SCHOLL and LISA STRAWN, on behalf
15   of themselves and all others similarly situated,
                                                        Case No. 4:20-cv-5309
16                                       Plaintiffs,
                                                        NOTICE OF MOTION AND MOTION
17          v.                                          TO INTERVENE AND TO TRANSFER
                                                        THIS ACTION UNDER THE FIRST-
18   STEVEN MNUCHIN, in his official capacity as        TO-FILE RULE AND
     the Secretary of the U.S. Department of            INCORPORATED MEMORANDUM
19   Treasury; CHARLES RETTIG, in his official          OF LAW
     capacity as U.S. Commissioner of Internal
20   Revenue; U.S. DEPARTMENT OF THE                    CLASS ACTION
     TREASURY; U.S. INTERNAL REVENUE
21   SERVICE; and UNITED STATES OF AMERICA,
22                                    Defendants.

23

24

25

26

27

     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
               Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 2 of 14




 1           PLEASE TAKE NOTICE THAT John Galvan and Patrick Taylor move under Federal

 2   Rule of Civil Procedure 24(b) to intervene in this action and to transfer the action to the Northern

 3   District of Illinois under the first-to-file rule.

 4           This motion is based on this Notice of Motion and Motion, the accompanying

 5   Memorandum of Law in Support of the Motion to Intervene and Transfer, the concurrently filed

 6   exhibits, any other matters of which the Court may take judicial notice, other documents on file

 7   in these actions, and any oral argument by counsel.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
              Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 3 of 14




 1                                                TABLE OF CONTENTS

 2                                                                                                                                   Page

 3   I.     INTRODUCTION ...............................................................................................................1

 4   II.    BACKGROUND .................................................................................................................1

 5   III.   ARGUMENT .......................................................................................................................3

 6          A.        Galvan Plaintiffs satisfy the legal standard for permissive intervention in the
                      Scholl action because Galvan Plaintiffs’ motion is timely, they have claims in
 7                    common with Scholl Plaintiffs, and allowing permissive intervention would not
                      unduly delay or prejudice the adjudication of Scholl Plaintiffs’ rights. ...................3
 8
            B.        The Scholl action transferred to the Northern District of Illinois under the
 9                    first-to-file rule because Galvan Plaintiffs filed their action before
                      Scholl Plaintiffs, and both the proposed classes and the legal issues in the two
10                    cases are substantially similar, if not identical. ........................................................5

11   IV.    CONCLUSION ....................................................................................................................7

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                                    -i-
                  Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 4 of 14




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                      Page(s)

 3                                                                     CASES
 4   Barapind v. Reno,
        225 F.3d 1100 (9th Cir. 2000) ...................................................................................................5
 5

 6   Beckman Indus., Inc. v. Int’l Ins. Co.,
        966 F.2d 470 (9th Cir. 1992) .....................................................................................................5
 7
     Crimson Pipeline Mgmt., Inc. v. Herzog Contracting Corp.,
 8      No. CV 12-3653-GHK (RZX), 2013 WL 12246623 (C.D. Cal. July 9, 2013) .........................4

 9   Ctr. for Biological Diversity v. Zinke,
         No. CV-18-00047-TUC-JGZ, 2018 WL 3497081 (D. Ariz. July 18, 2018) .............................3
10
     Dewan v. M-I, L.L.C.,
11
        No. 1:14-CV-01151-AWI, 2015 WL 3797462 (E.D. Cal. June 18, 2015) ................................6
12
     Dewan v. M-I, L.L.C.,
13      No. CIV.A. H-12-3638, 2014 WL 2981362 (S.D. Tex. June 27, 2014) ................................4, 5

14   Galvan, et al. v. Mnuchin, et al.,
        No. 1:20-cv-04511 (N.D. Ill. filed July 31, 2020) ........................................................... passim
15
     Koehler v. Pepperidge Farm, Inc.,
16      No. 13-CV-02644-YGR, 2013 WL 4806895 (N.D. Cal. Sept. 9, 2013) ...................................7
17
     Manier v. L’Oreal USA, Inc.,
18     No. 2:16-CV-06886-ODW-KS, 2017 WL 59066 (C.D. Cal. Jan. 4, 2017) ...........................3, 6

19   Paher v. Cegavske,
        No. 320CV00243MMDWGC, 2020 WL 2042365 (D. Nev. Apr. 28, 2020) ............................4
20
     Ross v. U.S. Bank Nat’l Ass’n,
21      542 F. Supp. 2d 1014 (N.D. Cal. 2008) .................................................................................5, 6
22
     Wit v. United Behavioral Health,
23      No. 14-CV-02346-JCS, 2016 WL 491468 (N.D. Cal. Feb. 9, 2016) ........................................4

24                                                                  STATUTES

25   5 U.S.C. § 706(2) .........................................................................................................................2, 4

26   Administrative Procedures Act, 5 U.S.C. § 706(1)......................................................................2, 4
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                                         - ii -
                  Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 5 of 14




 1   CARES Act ..............................................................................................................................2, 4, 7

 2   Fed. R. Civ. P. 24(b)(1), (3) ................................................................................................... passim
 3   Little Tucker Act, 28 U.S.C. § 1346(a)(2) .......................................................................................2
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                                        - iii -
              Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 6 of 14




 1                                      I.      INTRODUCTION

 2          John Galvan and Patrick Taylor (“Galvan Plaintiffs”) are the named Plaintiffs in the

 3   putative class action Galvan, et al. v. Mnuchin, et al., No. 1:20-cv-04511 (N.D. Ill. filed July 31,

 4   2020). Galvan Plaintiffs move to intervene in the Scholl litigation and to transfer the Scholl

 5   action to the Northern District of Illinois, where Galvan is pending, under the first-to-file rule.

 6          Permissive intervention under Federal Rule of Civil Procedure 24(b) is warranted here

 7   because the motion to intervene is timely, the claims in the two actions are common (indeed,

 8   identical), and the intervention will cause no undue delay or prejudice to the parties in Scholl.

 9          Transfer of the Scholl action is warranted under the first-to-file rule: the Galvan action

10   was filed prior to the Scholl action, the defendants in the two actions are identical, the proposed

11   classes in the two actions are indistinguishable, and the cases present identical issues of law.

12                                       II.     BACKGROUND

13          Under the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act, Congress

14   mandated that all “eligible individuals”—including incarcerated persons—are entitled to receive

15   an Economic Impact Payment worth roughly $1,200. The United States Department of Treasury,

16   the Internal Revenue Service (a bureau within the Treasury), and officials in charge of those

17   entities—are preventing incarcerated people from receiving these Economic Impact Payments,

18   thereby contravening the plain language of the statute. These actions have deprived incarcerated

19   persons of a potentially lifesaving financial benefit at a time when COVID-19 is ravaging the

20   economy and millions of Americans are losing their jobs.

21          Galvan Plaintiffs both are eligible to receive Economic Impact Payments. They both

22   submitted information to the IRS to receive the Payments, and both have been unlawfully barred

23   from receiving the Payments based on their status as incarcerated persons.

24          Galvan Plaintiffs filed their class-action complaint on July 31, 2020, naming as

25   Defendants U.S. Treasury Secretary Steven Mnuchin, the U.S. Department of the Treasury, U.S.

26

27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                      -1-
               Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 7 of 14




 1   Commissioner of Internal Revenue Charles P. Rettig, the Internal Revenue Service, and the

 2   United States.1 The Galvan Complaint contains three counts:

 3               (1) a claim for declaratory and injunctive relief under the Administrative

 4                    Procedures Act (APA), 5 U.S.C. § 706(1);

 5               (2) a claim for declaratory and injunctive relief under the APA, 5 U.S.C.

 6                    § 706(2); and

 7               (3) a claim for damages under the CARES Act, 26 U.S.C. § 6428, and the

 8                    Little Tucker Act, 28 U.S.C. § 1346(a)(2).

 9   Galvan Plaintiffs have moved to certify a class defined as:

10                 Every person throughout the United States who is an “eligible

11                 individual,” as defined by 26 U.S.C. § 6428(d), to receive an Economic

12                 Impact Payment but did not receive one because they: (a) meet the

13                 criteria described in Section 202(x)(1)(A)(i)–(v) of the Social Security

14                 Act; or (b) were or are otherwise incarcerated in a federal, state, or

15                 local, prison, jail, or other penal institution.

16            On August 1, 2020—the day after Galvan Plaintiffs had filed their class-action

17   complaint in the Northern District of Illinois— Scholl Plaintiffs filed a substantively identical

18   class-action complaint in the Northern District of California. The Scholl Complaint names the

19   same Defendants as the Galvan Complaint,2 raises the same claims as the Galvan Complaint,3

20   and contains a class definition that is substantively identical to the class definition in the Galvan

21   Complaint.4

22

23
        1
         Galvan Class Action Compl. (“Galvan Compl.”), Ex. 1.
24      2
         Compare Scholl Class Action Compl. (“Scholl Compl.”), Dkt. No. 1, at ¶¶ 6–10, with
25   Galvan Compl., Ex. 1, at ¶¶ 20–24.
        3
            Compare Scholl Compl., Dkt. No. 1, at ¶¶ 40–54, with Galvan Compl., Ex. 1, at ¶¶ 83–108.
26      4
            Compare Scholl Compl., Dkt. No. 1, at ¶ 33, with Galvan Compl., Ex. 1, at ¶ 74.
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                         -2-
                 Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 8 of 14




 1          Since the filing of their complaint in this Court, Scholl Plaintiffs have also filed a motion

 2   requesting a preliminary injunction, class certification, and the appointment of co-lead class

 3   counsel.5

 4          Galvan Plaintiffs have gone further and—in addition to moving for class certification and

 5   appointment of co-lead counsel6—have filed a motion for partial summary judgment on their

 6   claims seeking declaratory and injunctive relief.7

 7                                          III.    ARGUMENT

 8   A. Galvan Plaintiffs satisfy the legal standard for permissive intervention in the Scholl
        action because Galvan Plaintiffs’ motion is timely, they have claims in common with
 9      Scholl Plaintiffs, and allowing permissive intervention would not unduly delay or
        prejudice the adjudication of Scholl Plaintiffs’ rights.
10
            A court may permit anyone to intervene in an action when (1) the motion to intervene is
11
     timely, (2) the proposed intervenors have a claim or defense in common with the main action,
12
     and (3) allowing intervention would not unduly delay or prejudice the adjudication of the
13
     original parties’ rights.8 Galvan Plaintiffs easily satisfy all three requirements.
14
            First, Galvan Plaintiffs’ motion to intervene is timely because the Scholl case “is at an
15
     early stage and briefing on [Plaintiffs’] pending motion[s] . . . has not closed.”9 Moreover,
16
     Galvan Plaintiffs moved to intervene within 17 days of the filing of the Scholl action and 14 days
17

18
        5
19         Scholl Pls.’ Notice of Mot., and Mem. of Points and Authorities in Supp. of Pls.’ Mot. for
     (1) Preliminary Injunction; (2) Class Certification; and (3) Appointment of Co-Lead Class
20   Counsel (“Scholl Mot. for Preliminary Injunction and Class Certification”), Dkt. No. 8.
         6
           Galvan Pls.’ Mot. for Class Certification and for Appointment of Co-Lead Class Counsel,
21   Ex. 2; Galvan Mem. of Law in Supp. of Pls.’ Mot. for Class Certification and Appointment of
     Co-Lead Class Counsel (“Galvan Mem. in Supp. of Class Certification”), Ex. 3.
22       7
           Galvan Pls.’ Mot. for Partial Summary Judgment, Ex. 4; Galvan Pls.’ Rule 56 Statement of
23   Undisputed Material Facts, Ex. 5; Galvan Mem. in Supp. of Pls.’ Mot. for Partial Summary
     Judgment, Ex. 6.
24       8
           Fed. R. Civ. P. 24(b)(1), (3); Manier v. L’Oreal USA, Inc., No. 2:16-CV-06886-ODW-KS,
     2017 WL 59066, at *2 (C.D. Cal. Jan. 4, 2017).
25      9
          Ctr. for Biological Diversity v. Zinke, No. CV-18-00047-TUC-JGZ, 2018 WL 3497081, at
26   *2, *4 (D. Ariz. July 18, 2018) (concluding under Rule 24(a) and (b) that motion to intervene
     was timely).
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                      -3-
               Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 9 of 14




 1   before Defendants are due to respond to Scholl Plaintiffs’ motions for preliminary injunction and

 2   class certification.10

 3            Second, Galvan Plaintiffs have claims in common with the Scholl action. Indeed, transfer

 4   is particularly appropriate here given that the claims of the Galvan and Scholl Plaintiffs are not

 5   just similar but identical.11 In both the Galvan and Scholl Complaints, Count I is a claim under

 6   the APA, 5 U.S.C. § 706(1), seeking that Defendants make Economic Impact Payments to the

 7   Class;12 Count II is a claim under the APA, 5 U.S.C. § 706(2), seeking that Defendants cease

 8   their arbitrary and capricious policy of withholding Economic Impact Payments from Class

 9   Members;13 and Count III is a claim for damages under the CARES Act and the Little Tucker

10   Act.14

11            Third, permitting intervention by Galvan Plaintiffs will not unduly delay or prejudice the

12   adjudication of rights of either the plaintiffs or defendants in Scholl. Galvan Plaintiffs seek to

13   intervene for the purpose of transferring the Scholl case to the Northern District of Illinois under

14   the first-to-file rule. Because the claims of Scholl Plaintiffs “are encapsulated” in the Galvan

15   class action, Scholl Plaintiffs “will not lose [their] rights.”15 In addition, because Defendants and

16

17       10
             Paher v. Cegavske, No. 320CV00243MMDWGC, 2020 WL 2042365, at *2 (D. Nev. Apr.
     28, 2020) (concluding there was “no question” that the motion to intervene was timely and
18   intervention was sought “within six days from the filing of the action and before the reply brief
     in support of Plaintiffs’ motion for preliminary injunction [was] due under the Court’s expedited
19   briefing schedule.”).
          11
20           See Wit v. United Behavioral Health, No. 14-CV-02346-JCS, 2016 WL 491468, at *2
     (N.D. Cal. Feb. 9, 2016) (concluding that intervention was appropriate where “class claims of the
21   proposed intervenors [were] virtually identical to those of the plaintiffs”);Crimson Pipeline
     Mgmt., Inc. v. Herzog Contracting Corp., No. CV 12-3653-GHK (RZX), 2013 WL 12246623, at
22   *2 (C.D. Cal. July 9, 2013) (deciding to grant motion to intervene despite substantial delay in
     filing of motion because of importance of similarity of claims—namely, that “claims [we]re
23   nearly identical” (emphasis added))).
          12
             Compare Scholl Compl., Dkt. No. 1, ¶¶ 40–43, with Galvan Compl. ¶¶ 83–91.
24        13
             Compare Scholl Compl., Dkt. No. 1, ¶¶ 44–49, with Galvan Compl. ¶¶ 92–101.
25        14
             Compare Scholl Compl., Dkt. No. 1, ¶¶ 50–54, with Galvan Compl. ¶¶ 102–08.
         15
26        Dewan v. M-I, L.L.C., No. CIV.A. H-12-3638, 2014 WL 2981362, at *6 (S.D. Tex. June 27,
     2014).
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                      -4-
               Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 10 of 14




 1   claims in the two actions are identical, Defendants “will benefit in both time and expense from

 2   having to defend [themselves] in one forum rather than two against allegations of substantially

 3   similar . . . violations . . . , and if the [Galvan class] action is and remains certified, justice will

 4   benefit from the avoidance of potentially contradictory results and piecemeal results because

 5   there will be a uniform result.”16

 6            Finally, Galvan Plaintiffs note that although permissive intervention generally “requires

 7   independent jurisdictional grounds,”17 such “an independent jurisdictional basis is not required

 8   [where] intervenors do not seek to litigate a claim on the merits.”18 Here, Galvan Plaintiffs are

 9   not seeking to litigate a claim on the merits in the Northern District of California; rather, they

10   seek to transfer this action to the Northern District of Illinois under the first-to-file rule. Thus, no

11   independent jurisdictional basis for intervention is necessary.

12   B. The Scholl action transferred to the Northern District of Illinois under the first-to-file
        rule because Galvan Plaintiffs filed their action before Scholl Plaintiffs, and both the
13      proposed classes and the legal issues in the two cases are substantially similar, if not
        identical.
14
              “The principles of comity allow a district court to decline jurisdiction over an action
15
     where a complaint involving the same parties and issues has already been filed in another
16
     district.”19 “In the Ninth Circuit, the principles of federal comity are embodied in the ‘first-to-
17
     file’ rule,” which permits a district court to “transfer, stay or dismiss an action when a federal
18
     action with similar parties and issues has been filed in another district court.”20
19
              In determining whether to apply the first-to-file rule, a court considers three factors: “(1)
20
     the chronology of the two actions; (2) the similarity of the parties, and (3) the similarity of the
21

22
         16
23          Id.
         17
            Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992) (citation omitted).
24       18
            Id.
25       19
            Barapind v. Reno, 225 F.3d 1100, 1109 (9th Cir. 2000) (citation omitted).
         20
26         Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d 1014, 1020 (N.D. Cal. 2008) (citations
     omitted).
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                        -5-
               Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 11 of 14




 1   issues.”21 Each of these factors favors transferring this case to the Northern District of Illinois.

 2   Indeed, Scholl Plaintiffs themselves acknowledge that it would be appropriate to avoid

 3   duplicative litigation.22 But as described below, their conclusion that the cases should be heard in

 4   this district is incorrect.23 Rather, under the first-filed doctrine, the case should be heard in the

 5   Northern District of Illinois.

 6            The chronology factor supports Galvan Plaintiffs’ request for transfer because Galvan

 7   was filed before this case. Namely, Galvan Plaintiffs filed their action one day before Scholl

 8   Plaintiffs filed theirs,24 and that is all that is required. “A court need only find that the action in

 9   the would-be transferee district court was filed prior to the action in the would-be transferor

10   district court.”25

11            Transfer is further warranted under the first-to-file rule because the class definitions in

12   the two actions are substantively identical, and “[i]n a class action, the classes, and not the class

13   representatives are compared” to determine whether the parties are similar.26 Although the class

14   definition in Galvan is phrased differently from the class definition in Scholl, the proposed

15   classes are substantially similar for purposes of transfer because they overlap27: both actions seek

16
         21
17          Dewan v. M-I, L.L.C., No. 1:14-CV-01151-AWI, 2015 WL 3797462, at *4 (E.D. Cal. June
     18, 2015) (quoting Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625–26 (9th Cir.1991))
18   (internal quotation marks omitted).
         22
            See Ex. A to Scholl Pls.’ Notice of Pendency of Other Action, Dkt. 30-1, at ¶ 4 (“[I]t it
19   would waste judicial resources for this Court to tread the same ground and would also create a
     risk of conflicting adjudications.”).
20       23
            Scholl Plaintiffs also have unfortunately made a number of unfounded accusations relating
21   to the Galvan case in a “notice” that they filed with this Court and in the Galvan action. Galvan
     Plaintiffs have responded to that notice and attach a copy of that response hereto as Exhibit 7.
22       24
            Compare Galvan Compl. (filed July 31, 2020), with Scholl Compl., Dkt., (filed Aug. 1,
     2020).
23       25
            Manier, 2017 WL 59066, at *3.
24       26
            Ross, 542 F. Supp. 2d at 1020 (citation omitted).
         27
25          See Manier, 2017 WL 59066, at *3 (“Where the proposed classes in both actions overlap,
     courts have held that the parties are substantially similar. Here, both actions seek to represent a
26   nationwide class of consumers that have purchased the [same] product. As such, the similarity of
     the parties requirement is met.” (citations omitted)).
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                       -6-
              Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 12 of 14




 1   to represent a class of persons who are eligible for an Economic Impact Payment but are barred

 2   by Defendants from receiving the Payment because they are incarcerated.28

 3           Finally, the similarity of the issues between Galvan and Scholl cuts in favor of transfer.

 4   For the first-to-file rule to apply, “the issues in the two actions must be substantially similar,

 5   rather than identical.”29 Here, the similarity standard is satisfied because the issues in the two

 6   actions are not only substantially similar but identical. As detailed above, the two actions raise

 7   the same three claims and involve the same eligibility provision of the CARES Act, the same

 8   benefit, and the same conduct by Defendants which precluded—and continues to preclude—

 9   Class Members from receiving funds under the Act. Both actions present the questions whether

10   incarcerated persons are eligible to receive funds under the CARES Act and whether Defendants

11   have a legal obligation to cause the IRS to send Economic Impact Payments to Class Members.30

12   Moreover, both actions seek to certify substantially similar—if not identical—classes under

13   Rule 23(b)(2) and (b)(3),31 and therefore present the same class-certification issues.

14                                         IV.     CONCLUSION

15           In short, the Court should permit Galvan Plaintiffs to intervene under Rule 24(b) because

16   the motion to intervene is timely, the claims in the two actions are identical, and the intervention

17   will cause no undue delay or prejudice to the parties in Scholl. Likewise, the Court should

18   transfer the Scholl action under the first-to-file rule because the Galvan action was filed prior to

19
        28
            Compare Scholl Compl., Dkt. No. 1, ¶ 33, with Galvan Compl.¶ 74.
20      29
            Koehler v. Pepperidge Farm, Inc., No. 13-CV-02644-YGR, 2013 WL 4806895, at *4 (N.D.
21   Cal. Sept. 9, 2013) (citations omitted).
         30
            Compare Galvan Mem. in Supp. of Class Certification, Ex. 3, at 14 (“All of the most
22   important questions in this litigation are common to the Class Members, including (among
     others): (1) whether incarcerated persons are eligible to receive funds under the CARES Act, and
23   (2) whether Defendants have a legal obligation to cause the IRS to send Economic Impact
     Payments to Class Members.”), with Scholl Mot. for Preliminary Injunction and Class
24   Certification, Dkt. No. 8, at 23–24 (“[T]he central common question here is whether the CARES
     Act excludes incarcerated people from the definition of an ‘eligible individual’ based solely on
25   their incarceration.”).
        31
26          Compare Galvan Mem. in Supp. of Class Certification, Ex. 3, at 2 (defining proposed
     class), with Scholl Compl, Dkt. No. 1, at ¶¶ 33 (defining proposed class).
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                      -7-
                Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 13 of 14




 1   Scholl, the defendants in the two actions are identical, the proposed classes in the two actions are

 2   indistinguishable, and the cases present identical issues of law.

 3             Accordingly, Galvan Plaintiffs respectfully request that the Court enter an order

 4   permitting John Galvan and Patrick Taylor to intervene in this action under Rule 24(b) and

 5   transferring the action to Judge Gottschall in the Northern District of Illinois under the

 6   first-to-file rule.32

 7   DATED: August 18, 2020                          Respectfully submitted,

 8                                                   By: /s/ Christopher R. Pitoun
 9                                                   Steve W. Berman
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
10                                                   1301 Second Ave, Suite 2000
                                                     Seattle, WA 98101
11                                                   T: (206) 623-7292
                                                     F: (206) 623-0594
12                                                   steve@hbsslaw.com
13                                                   Jeannie Y. Evans
                                                     Zoran Tasić
14                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     455 N. Cityfront Plaza Drive, Suite 2410
15                                                   Chicago, IL 60611
                                                     T: (708) 628-4949
16                                                   F: (708) 628-4950
                                                     jeannie@hbsslaw.com
17                                                   zorant@hbsslaw.com
18                                                   Christopher R. Pitoun (SBN 290235)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
19                                                   301 N. Lake Ave, Suite 920
                                                     Pasadena, CA 91101
20                                                   T: (213) 330-7150
                                                     F: (213) 330-7152
21                                                   christopherp@hbsslaw.com
22

23

24

25
         32
26            See Proposed Order Granting Mot. to Intervene and Transfer Under the First-to-File Rule,
     Ex. 8.
27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                                      -8-
            Case 4:20-cv-05309-PJH Document 33 Filed 08/18/20 Page 14 of 14




 1                                      Michael Kanovitz
                                        Scott Rauscher
 2                                      Sarah Grady
                                        Elliot Slosar
 3                                      LOEVY & LOEVY
                                        311 N. Aberdeen St., Third Floor
 4                                      Chicago, IL 60607
                                        T: (312) 243-5900
 5                                      mike@loevy.com
                                        scott@loevy.com
 6                                      sarah@loevy.com
                                        elliott@loevy.com
 7
                                        Counsel for Proposed Intervenors
 8                                      John Galvan and Patrick Thomas

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     MOTION TO INTERVENE
     AND TO TRANSFER
     CASE NO. 4:20-cv-5309
                                         -9-
